HFCAYTORNEY                   GENERAL

                                OFTEXAS




                                 June   11,   1957

Honorable    John C. White                Opinion    Woo WW-143.
Department     of Agriculture
Austin,    Texas                          Ret    Can a warehouseman     duly
                                                 licensed   under the Texas
                                                 Grain Warehouse Law (Ch.
                                                 106, p. 305 Acts 53id Leg-
                                                 islature    1453 codified
                                                 as Article    557ja,VoCoS.)
                                                 issue a negotiable    ware-
                                                 house receipt    to himself
                                                 for grain owned by him
                                                 which is stored    In his own
Dear Mr. WhFnite:                                warehouse?
           You have requested   our opinion    as to whether      a ware-
houseman lfcensed  under the Texas Grain Warehouse Law (Ch. 106,
p* 385 Acts 53rd Legislature,      1953, codffied      as Article   5577a,
V.C.S.~ may issue a negotiable    warehouse    receipt    to Nmself     for
grain owned by himself   and stored   in his own warehouse.
              Prior  to the enactLon        df Article     5577a, V.C.S.,     the
Legislature      had enacted   laws governing       public warehousemen       and
public warehouses,        such laws being Artfcles         5568-5577,    V.C.S.
The definftion      of public warehousemen        set out in Article        5568,
v,c.s.,     covers and includes      the public     graEn warehousemen       cov-
ered and descri’bed       fn Article    5577a, the Texas Grain Warehouse
Law.                   except to the extent       that    Articles    5568-5577
v*c.s., ‘““,‘o~%‘l~~ with and are repealed          by Article     5577a, V.C,i.,
they are still      applfcable     to public   grain warehousemen-
           The pertinent    portion   of the statutes      existing    prior
to the enaction   of Artfcle     5577a which concerns     the question
here under consfderatfon,      d.s the following   portion      of Artfcle
5576, V.C.S.:
             II
                     and provided,       further,      that no public
      wareho&m&       shall    issue a warehouse           receipt  against
      his own property      in his own warehouse;             but upon sale
      of such property      in good fai,th may issue to the pur-
      chaser his public warehouse           receipt      in form and man-
      ner as herein    provided,      which issue and delivery           of
      the receipt    shall    be deemed to complete the sale,               for
      it constitutes     the purchaser        full    owner, as afore-
      said,  of the property       therein      described.”
Honorable     John   C, White,    Page 2     (W-143)


               The Texas Grain Warehouse Law (Article               5577a   V,C.S.)
contains      a general      provision   repealing     all laws or par %s of
laws in conflict          therewith;    and “In the absence        of any consti-
tutional      prohibition       against  such method, a general        repealing
clause    is effective        to repeal    pri.or enactments     to the extent     that
they are inconsistent            with,  or repugnant      to  the terms of the
later    statute,”        39 Tex.Jur.,     “‘Statutes8? 13f Sec. 68. Gaddes y.
              101 Tex. 574 110 S.W. 429 (1908);&arrett                 v, Stat
F9
1 1 Tex. Crim. 556, 274 S.W.2d 366 (1955). See also Rerrv v?Stata,
69 Tex. Crim. 602, ~56 S.W. 626 (19131a
             We have examined    Article    5577a, V.C.S.,     in its entirety
and have failed     to find any confliot      between this     statute     and the
above quoted portion      of Article     5576, V.C.S.    It is our conclu-
sion that the above quoted por,tion         of Article   5576,VoCOSo, was
not repealed    by Section   23 of Ch. 106, p. 385, Acts 53rd Legisla-
ture,  1953 and controls      the question     presented    to us.       Accord-
ingly,   it 1s our opinion    that a duly licensed       public     grain ware-
houseman may not issue      a negotiable     warehouse   receipt     to himself
for grain owned by him which is stored           in his own warehouse.


              Article   5577a9 V,C,S. does not repeal       the quoted
      portion     of Article   5576, since the two are not in
      conflict     e A warehouseman    duly licensed    under the
      Texas Grain Warehouse Law (Article          55’77a9 VOC,S.) may
      not issue a negotiable       warehouse   receipt   to himself
      against     his own property   in his own warehouse.
                                         Very   truly   yours,
                                         WILL WILSON
                                         Attorney General        of Texas



                                              0h.11H. Minton,     Jr.          c
JHEa:pf :wb
APPROVED:
OPINION COMMITTEE
J. C. Davis,   Jr. Chairman.
Houghton Brownlea,    Jr.
Wallace Finfrock
Lenny Zeiener
REVIEWEDFOR THE ATTORNEYGENERAL
By:   Geo. P. Blackburn